Opinión disidente del
Juez Asociado Señor Negrón García.
“Por eso, la justicia es representada con una balanza en la mano, sopesando, y no resolviendo ecuaciones en una pizarra.” Aurelio Fernández Anadón, citado por J.B. Vallet de Goytisolo, Estudios sobre fuentes del Derecho y método jurídico, Madrid, Ed. Montecorvo, 1982, pág. 747. Nada ganamos si en apariencia respetamos la Constitución, pero en realidad la destruimos.
I
Al decir mayoritario, “nuestro lozano [mucho verdor y frondosidad en las plantas](1) orden constitucional” (opi-nión mayoritaria, pág. 604), dejó de crecer hace algún tiempo, con la decisión restrictiva e injusta de Hernández Torres v. Gobernador, 129 D.P.R. 678 (1992), que negó a los legisladores de las minorías legitimación activa {standing), para cuestionar las actuaciones del Poder Ejecutivo, y la validez de los desembolsos de fondos públicos vía legisla-ción y permitió como “arte de magia documental [que subsistiera] un presupuesto, en verdad deficitario, balan-ceado artificialmente.” Id.
De esta manera la mayoría evade enfrentarse a la rea-lidad de que es inconstitucional usar fondos públicos para fomentar la inscripción y participación en elecciones muni-cipales, estatales y federales en Estados Unidos, de puer-*606torriqueños (y sus descendientes) que se trasladaron a vi-vir allá y no residen en nuestra isla.
Hoy, al igual que ayer, con esta decisión judicial “[c]ontinuará en Nueva York y otros estados la campaña ilegal de inscripción y el derroche de cientos de miles de dólares de fondos públicos en contravención al Art. VI, Secs. 9 y 10 de nuestra Constitución, L.P.R.A., Tomo 1. Lo más serio de esta situación es que dicha erogación es a costa del sacrificio de otros valores humanos y necesidades comunitarias aquí en Puerto Rico. Ello, en momentos en que existe una grave crisis presupuestaria que ha exigido la eliminación y disminución de varios programas esencia-les de servicio público (salud, policía, vivienda y educación, entre otros)”. Hernández Torres v. Hernández Colón et al., 127 D.P.R. 448 (1990), voto disidente.
M h — i
Una vez más denunciamos lo absurdo del ratio deci-dendi mayoritario que se nutre de un razonamiento circular vicioso. Se han autoimpuesto una camisa de fuerza que, a priori, no les permite adentrarse, siquiera un poco, en los méritos de la controversia y así poder constatar que efecti-vamente la Representante Honorable Hernández Torres satisface todos los requisitos de legitimación activa, a saber, sufrió un daño claro, real, inmediato y preciso; su causa de acción surge bajo el palio de la Constitución y de una ley, y existe una conexión entre el daño y dicha causa de acción.
Claramente, la controversia ante nos, lejos de presen-tarse como simplemente un asunto de interés general que esquiva los criterios clásicos de legitimación activa, cae perfectamente dentro de la zona de intereses protegidos de los miembros minoritarios de la Asamblea Legislativa. Na-turalmente, la acción de la mayoría legislativa no puede afectar su legitimación.
*607La mayoría, básicamente, descansa en la premisa de que la labor de fiscalización de las minorías termina con la sola participación en el debate y proceso legislativo (opi-nión mayoritaria, pág. 602) esto es, con votar a favor o en contra de una ley. En su apoyo invocan y citan el enfoque doctrinario prevaleciente en lo federal. Es un grave error. Olvidan que, “[e]n contraste con la Constitución federal, la nuestra reconoció y garantizó expresamente, como medio de fiscalización, a las minorías legislativas. ‘[E]s básico para la salud democrática que las minorías tengan una representación que aun bajo las circunstancias más desfa-vorables, les permita cumplir adecuadamente su función de fiscalizar y estimular a la mayoría en su obra de go-bierno sin crear entorpecimientos que puedan resultar en detrimento de la democracia’. 4 Diario de Sesiones de la Convención Constituyente 2590 (1952)”. (Énfasis en el original.) Hernández Torres v. Gobernador, supra, págs. 680-681, voto preliminar disidente.
Esa interpretación anula la facultad constitucional fis-calizadora de las minorías. Si a la postre la mayoría tiene carta blanca para legislar sin tomar en cuenta los paráme-tros constitucionales, ¿de qué vale que la minoría participe responsable y plenamente “en todas las etapas críticas del proceso legislativo”? Opinión mayoritaria, pág. 602. ¿No estamos haciendo del sistema constitucional de frenos y contrapesos simplemente una anécdota?
En el ámbito técnico-procesal, en el párrafo noveno de la demanda, la Honorable Hernández Torres alegó que “las prerrogativas como legisladora de la peticionaria, las cua-les están debidamente protegidas por nuestra Constitu-ción, se están afectando directamente al tener que legislar para la consideración y asignación de recursos a un depar-tamento gubernamental creado mediante la aprobación de una ley inconstitucional”. (Énfasis suplido.) Apéndice I a la Moción en auxilio de jurisdicción, pág. 2.
Ciertamente, “[n]o concebimos cómo en un gobierno de *608leyes, no hombres, un legislador venga obligado a aceptar dócil y pasivamente la inconstitucionalidad o ilegalidad de un acto ejecutivo que anula una legislación vigente —y sus votos— por el simple hecho de ostentar esa condición. En materia de justiciabilidad, no debemos confundir ‘legitimi-dad’ con ‘cuestión política’ ”. Hernández Torres v. Gobernador, supra, pág. 854. Máxime cuando la minoría está inves-tida constitucionalmente con el deber de fiscalización —Faster v. Busó, 102 D.P.R. 327, 342 (1974)— y que en Puerto Rico están prohibidos los pleitos de contribuyentes. La única premisa que cabe, pues, es que los legisladores, como delegados de los ciudadanos legítimamente pueden acudir a los tribunales en representación y para vindicar sus prerrogativas y el interés público.
rH HH I — I
Es lamentable que la mayoría haya optado por adjudi-car con abstracción de los verdaderos hechos, claudicando ante los otros poderes públicos sus facultades judiciales.
[Los hechos] SON DRAMÁTICOS Y REVELADORES. Du-rante el año fiscal 1989-1990 el presupuesto de este Departa-mento fue de $2,186,747. Para el año fiscal 1990-1991 se soli-citaron a la Asamblea Legislativa seis millones, ciento ochenta y un mil, seiscientos sesenta y dos dólares ($6,181,662). Parte de los fondos desembolsados se usaron por la Oficina de Prensa y Relaciones Públicas de dicho Departamento para pagar cam-pañas publicitarias a través de la radio, prensa y televisión en las actividades bajo el Programa de Orientación y Organización Pública. ¿QUÉ ES ESTÉ PROGRAMA?
Según lo caracterizó la propia codemandada, Hon. Nydia Ve-lázquez, Secretaria del Departamento, se trata de un “instru-mento de acción política”. Vistas Públicas de la Comisión de Hacienda de la Cámara de Representantes de 18 de mayo de 1990, pág. 2. En esa ocasión ella también aceptó que el pro-grama “ha estado dando asistencia directa a los grupos puerto-rriqueños organizados para participar en las elecciones muni-cipales de distintos condados en el Estado de New Jersey”. Id., pág 3. Además, declaró, que “[u]n promedio de treinta y cinco *609hispanos y puertorriqueños, corrieron sus candidaturas para distintos cargos en los condados de Paterson, Newark y Trenton. íd. De estos treinta y cinco (35) candidatos, treinta (30) eran puertorriqueños”. Id., págs. 2 y 3. Finalmente admi-tió, que en el futuro —próximo año fiscal— el programa conti-nuará con esa acción política “en aquellas ciudades con alta concentración de puertorriqueños”. Id., pág. 3.
No es necesaria mucha elucidación para entender que, des-pojado este Departamento de su liviano ropaje jurídico, la rea-lidad es que estamos ante un programa gubernamental en el área electoral de múltiples “estrategias”. Informe al Consejo Asesor del Gobernador sometido por la Secretaría del Departa-mento de junio de 1990, pág. 7.
En ese mismo informe, la Hon. Secretaria Velázquez recono-ció que el uso de fondos públicos del Estado Libre Asociado ha “permitido que varios puertorriqueños hayan sido electos para representar a la comunidad en escaños de servicio público .... se ha logrado representación en Connecticut, y en New York logramos mantener la representación del Distrito Congresional Núm. 18.[Hon. José C. Serrano]”. Informe, supra. (Enfasis en el original suprimido y énfasis suplido.) Hernández Torres v. Hernández Colón et al., 127 D.P.R. 974, 986-987 (1991), opinión disidente.(2)
El uso indebido de fondos públicos ha continuado desenfrenadamente. Para los años fiscales 1991-1992 y 1992-1993, se asignaron a dicho Departamento, respecti-vamente, $5,861,895 y $6,261,895. Una parte sustancial continúa usándose para fines y procesos políticos ilegales. El resultado directo e inventario neto de la norma restric-tiva mayoritaria sobre legitimación activa es que los ciuda-danos tienen que esperar a las elecciones cada cuatro (4) años para enjuiciar en las urnas los excesos constituciona-les de los poderes legislativos y ejecutivo. Jamás esa fue la intención de la Asamblea Constituyente.
Mientras tanto, repetimos, el. desembolso ilegal de fon-dos públicos continúa irremediablemente. Es injusto que *610se haya dejado a la ciudadanía en semejante estado de in-defensión: la Constitución sigue opacada por un eclipse permanente de origen judicial.
— O —

 Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 843.


 Procedía la sustitución, como codemandada, de la Sra. Nydia I. Velázquez. Tomamos conocimiento judicial de que renunció recientemente de su cargo de Direc-tora del Departamento para oficialmente dedicarse a las lides políticas y pugnar por un escaño congresional.